United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2125
                                  ___________

Steven A. Iverson,                     *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Troy McCormack,                        *
                                       *         [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                         Submitted: October 3, 2002

                             Filed: October 8, 2002
                                  ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

       Steven A. Iverson appeals the district court’s1 order granting defendant’s
motion for summary judgment. Having carefully reviewed the record, we conclude
summary judgment in favor of defendant was proper for the reasons explained by the
district court. Accordingly, we affirm the district court’s order granting summary
judgment. See 8th Cir. R. 47B.


      1
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-